DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on July 28, 2022 regarding Application No. 17/291,790.  Applicants amended claims 1, 13, 15, and 16.  Claims 1-16 are pending.

The instant application is a 371 National Stage Patent Application of PCT International Patent Application No. PCT/JP2019/043841 filed on November 8, 2019.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2018-221420 application filed in Japan on November 27, 2018 has been filed.


Response to Arguments
Applicants’ amendments to claims 1 and 13 and argument regarding claim interpretation under 35 U.S.C. 112(f) (Remarks, p. 9) are acknowledged.  In view of the amendments, the interpretation of claim limitations under 35 U.S.C. 112(f) are withdrawn.

Applicants’ amendments to claim 16 and argument regarding rejection under 35 U.S.C. 101 (Remarks, p. 9) are acknowledged.  In view of the amendments, the rejection is withdrawn.
Applicants’ arguments filed on July 28, 2022 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

In response to Applicants’ arguments regarding newly amended independent claim 1, Balan, “every element of the claimed invention”, “a first sensor including a plurality of sensors at different locations”, and “particularly claimed manner” (Remarks, pp. 9-11), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught by Balan.  For example, figures 6 and 7 and paragraph [0045 and 0046] of Balan teach first sensor 44 includes an accelerometer, gyroscope, and magnetometer at different locations corresponding to first sensor 44 locations of the accelerometer, gyroscope, and magnetometer.

In response to Applicants’ argument regarding newly amended independent claim 1, Balan, and “an acquisition unit configured to obtain first sensor information, which is output by a first sensor and is to be used to calculate positional information of an operator, and second sensor information, which is output by a second sensor and is to be used to calculate the positional information of the operator; and a calculation unit configured to calculate the positional information of the operator using the second sensor information in a case where the positional information of the operator calculated using the first sensor information is included in a set range set in advance, wherein the first sensor includes a plurality of sensors at different locations” (italics and underline emphasis in the original) (Remarks p. 11), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and the recited features are taught by Balan.  More specifically, figures 1 and 7 and paragraphs [0023], [0025], [0027], [0030], [0036], [0045], and [0061] teach a CPU of HMD 10 configured to obtain inertial measurement unit 44 information, which is output by inertial measurement unit 44 and is to be used to calculate pitch, yaw, and roll orientation data of x, y, and z position and pitch, yaw, and roll orientation data positional information of a user’s finger, and optical sensor 18 camera information, which is output by optical sensor 18 and is to be used to calculate x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data positional information of the user’s finger.  Also, figures 1 and 6-9 and paragraphs [0023], [0025], [0027], [0045], [0051]-[0053], [0055], [0056], [0058], [0060], [0061], and [0064]-[0067] teach an on-board computing system 24 configured to calculate the x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data positional information of the user’s finger using the optical sensor 18 camera information in a case where the pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data positional information of the user’s finger calculated using the inertial measurement unit 44 information is included in a set range corresponding to a field of view of the user set in advance.  In addition, as noted above, figures 6 and 7 and paragraph [0045] of Balan teach the inertial measurement unit 44 includes an accelerometer, gyroscope, and magnetometer at different locations corresponding to inertial measurement unit sensor 44 locations of the accelerometer, gyroscope, and magnetometer.

In response to Applicants’ argument regarding Balan, “every element as recited by amended independent claim 1”, and anticipated (Remarks, p. 11), the Office respectfully submits that all features of newly amended independent claim 1 are taught by Balan, as discussed above and in the rejections below.

In response to Applicants’ argument regarding newly amended independent claims 15 and 16 and dependent claims 2, 3, and 8 (Remarks, pp. 11-12), the Office respectfully submits that all features of newly amended independent claim 1, and similarly for newly amended independent claims 15 and 16, are taught by Balan, as discussed above and in the rejections below.  As such, newly amended independent claims 1, 15, and 16 are not allowable.  In addition, claims 2, 3, and 8 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicant’s arguments regarding dependent claims 4-7 and 9-13, Balan in view of Rabii and “every element of the claimed invention”, Balan and “every element of independent claim 1”, remedy, “the references are considered alone or in combination”, Balan in view of Rabii and “an acquisition unit configured to obtain first sensor information, which is output by a first sensor and is to be used to calculate positional information of an operator, and second sensor information, which is output by a second sensor and is to be used to calculate the positional information of the operator; and a calculation unit configured to calculate the positional information of the operator using the second sensor information in a case where the positional information of the operator calculated using the first sensor information is included in a set range set in advance, wherein the first sensor includes a plurality of sensors at different locations” (italics and underline emphasis in the original) (Remarks, pp. 12-13), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and all features, including those recited, of newly amended independent claim 1 and of dependent claims 4-7 and 9-13 are taught and/or suggested by the cited reference(s), as discussed above and/or in the rejections below.  Because all features of newly amended independent claim 1 are taught by Balan, as discussed above and in the rejections below, there are no deficiencies, as argued, for which Rabii is required to remedy.

In response to Applicants’ arguments regarding newly amended independent claim 1,  dependent claims 4-7 and 9-13, “the asserted references, alone or in combination”, “predictable variation of Balan in view of Rabii”, prima facie obviousness, and 103 rejections (Remarks, p. 13), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections.  As discussed above and in the rejections below, all features of newly amended independent claim 1 are taught by Balan.  In addition, all features of dependent claims 4-7 and 9-13 are taught and/or suggested by Balan in view of Rabii.  As such, newly amended independent claim 1 is not allowable and claims 4-7 and 9-13 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding dependent claim 14, Balan in view of Rabii, further in view of Stafford and “every element of the claimed invention”, and Balan in view of Rabii and “every element of independent claim 1” (Remarks, p. 13), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 and dependent claim 14 are taught and/or suggested by the cited reference(s), as discussed above and/or in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, Stafford, remedy, “the references are considered alone or in combination”, and Balan in view of Rabii and Stafford and “an acquisition unit configured to obtain first sensor information, which is output by a first sensor and is to be used to calculate positional information of an operator, and second sensor information, which is output by a second sensor and is to be used to calculate the positional information of the operator; and a calculation unit configured to calculate the positional information of the operator using the second sensor information in a case where the positional information of the operator calculated using the first sensor information is included in a set range set in advance, wherein the first sensor includes a plurality of sensors at different locations” (italics and underline emphasis in the original) (Remarks, pp. 13-14; the Office respectfully notes that it appears that claim 1 rather than claim 14 is meant in line 8 of p. 14), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections.  As discussed above and in the rejections below, all features of newly amended independent claim 1 are taught by Balan.  As such, there is no deficiencies of Balan and Rabii, as argued, for which Stafford is required to cure.

In response to Applicants’ arguments regarding “the asserted references, alone or in combination”, newly amended independent claim 1, and “predictable variation of Balan in view of Rabii and Stafford”, prima facie obviousness, dependent claim 14, and 103 rejection (Remarks, p. 14), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections.  As discussed above and in the rejections below, all features of newly amended independent claim 1 are taught by Balan.  In addition, all features of dependent claim 14 are taught and/or suggested by Balan in view of Rabii and Stafford.  As such, newly amended independent claim 1 is not allowable and claim 14 is not allowable by virtue of its dependency from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-16 are not allowable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –						

	(b) the invention was patented or described in a printed publication in this or a foreign country or in 
public use or on sale in this country, more than one year prior to the date of application for patent in 
the United States.

Claims 1-3, 8, 15, and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Balan et al. in US 2017/0357332 A1 (hereinafter Balan).

Note: inertial measurement unit (IMU) 44 appears to be mislabeled as “Internal Measurement Unit (IMU)” in FIG. 7 of Balan.  See [0024] and [0045].

Regarding claim 1, Balan teaches:
An information processing apparatus (An information processing apparatus 10; FIGs. 1-5 and 7-9 and [0020]) comprising: 
an acquisition unit configured to obtain first sensor information, which is output by a first sensor and is to be used to calculate positional information of an operator, and second sensor information, which is output by a second sensor and is to be used to calculate the positional information of the operator (an acquisition unit (CPU of HMD 10) configured to obtain first sensor information (inertial measurement unit 44 information), which is output by a first sensor 44 and is to be used to calculate positional information (pitch, yaw, and roll orientation data of x, y, and z position and pitch, yaw, and roll orientation data) of an operator (finger of a user), and second sensor information (optical sensor 18 camera information), which is output by a second sensor 18  and is to be used to calculate the positional information (x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user); FIGs. 1 and 7, [0023], [0025], [0027], [0030], [0036], [0045], and [0061]); and 
a calculation unit configured to calculate the positional information of the operator using the second sensor information in a case where the positional information of the operator calculated using the first sensor information is included in a set range set in advance (a calculation unit 24 (on-board computing system) configured to calculate the positional information (x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user) using the second sensor information (optical sensor 18 camera information) in a case where the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user) calculated using the first sensor information (inertial measurement unit 44 information) is included in a set range (corresponding to a field of view of the user) set in advance; FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0055], [0056], [0058], [0060], [0061], and [0064]-[0067], see also [0051]-[0053]), 
wherein the first sensor includes a plurality of sensors at different locations (wherein the first sensor 44 includes a plurality of sensors (accelerometer, gyroscope, and magnetometer) at different locations (i.e., corresponding to first sensor 44 locations of the accelerometer, gyroscope, and magnetometer); FIGs. 6 and 7 and [0045]), and 
wherein the acquisition unit and the calculation unit are each implemented via at least one processor (wherein the acquisition unit (CPU of HMD 10) and the calculation unit 24 (on-board computing system) are each implemented via at least one processor (i.e., the acquisition unit and calculation unit implemented by the CPU of HMD 10 and processor of on-board computing system 24); [0025], [0030], [0036], and [0045]).

	Regarding claim 2, Balan teaches:
The information processing apparatus according to claim 1, wherein the positional information calculated using the first sensor information is defined by a coordinate system of the positional information calculated using the second sensor information (wherein the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the first sensor information (inertial measurement unit 44 information) is defined by a coordinate system of the positional information (x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the second sensor information (optical sensor 18 camera information); [0023], [0045], [0046] (“the frame of reference of the Controller 40 will automatically be aligned with the HMD’s frame of reference”), [0055], [0061], [0064]-[0066], and [0067] (“calibrate the Controller to the HMD’s frame reference”), see also [0047]).  

	Regarding claim 3, Balan teaches:
The information processing apparatus according to claim 1, wherein 
the calculation unit calculates the positional information of the operator using the first sensor information and the second sensor information in a case where (the calculation unit 24 calculates the positional information (x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user) using the first sensor information (inertial measurement unit 44 information) and the second senor information (optical sensor 18 camera information) in a case where; FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0055], [0056], and [0061]): 
the positional information of the operator calculated using the first sensor information is included in the set range (the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user) calculated using the first sensor information (inertial measurement unit 44 information) is included in the set range (corresponding to a field of view of the user); FIG. 8, [0045], [0051], and [0058], see also FIG. 9 and [0060]).  

	Regarding claim 8, Balan teaches:
The information processing apparatus according to claim 1, wherein 
at least the first sensor out of the first sensor and the second sensor is used as a pair with a predetermined instrument included in one device together with the second sensor (at least the first sensor 44 out of the first sensor 44 and the second sensor 18 is used as a pair with a predetermined instrument (IMU of position sensor system 22) included in one device 10 with the second sensor 18; FIGs. 1, 6, and 7, [0024], [0045], [0046], and [0063], see also [0047]).  
	Regarding claim 15, this claim is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 15 differs from claim 1 above in that the following is recited:
A  method for processing information to be executed by a computer, the method comprising:.
	Balan teaches:
A method for processing information to be executed by a computer, the method comprising: (A method 100 for processing information to be executed by a computer, the method comprising:; FIG. 9 and [0070], see also [0019] and [0077]).

	Regarding claim 16, this claim is rejected under similar rationale as claims 1 and 15 above.
	However, it is noted that claim 16 differs from claims 1 and 15 above in that the following is recited:
A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising:.
	Balan teaches:
A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method, the method comprising: (A non-transitory computer-readable storage medium having embodied thereon a program, which when executed by a computer causes the computer to executed a method, the method comprising; [0077]-[0079] and [0083]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: inertial measurement unit (IMU) 44 appears to be mislabeled as “Internal Measurement Unit (IMU)” in FIG. 7 of Balan.  See [0024] and [0045].

Claims 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of Rabii in US 2012/0147531 A1 (hereinafter Rabii).

	Regarding claim 4, Balan teaches:
The information processing apparatus according to claim 3, wherein
the acquisition of the second sensor information and the positional information calculated using the first sensor information having entered the set range (the acquisition of the second sensor information (optical sensor 18 camera information) and the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the first sensor information (inertial measurement unit 44 information) having entered the set range (corresponding to a field of view of the user); FIGs. 1 and 6-8, [0023], [0045], [0051], [0052], [0058], and [0060]), and 
the acquisition of the second sensor information and the positional information calculated using the first sensor information having got out of the set range (the acquisition of the second sensor information (optical sensor 18 camera information) and the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the first sensor information (inertial measurement unit 44 information) having got out of the set range (corresponding to a field of view of the user); FIGs. 1 and 6-8, [0023], [0045], [0051], [0053], [0058], and [0060]).  
	However, it is noted that Balan does not teach:
the acquisition of the second sensor information starts in response to the positional information calculated using the first sensor information having entered the set range, and 
the acquisition of the second sensor information stops in response to the positional information calculated using the first sensor information having got out of the set range.
	Rabii teaches:
acquisition of second sensor information starts in response to first sensor information having entered a set range (acquisition of second sensor information in an active mode in 510 starts in response to first sensor information having entered a set range corresponding to detecting a stimulus in 506; FIG. 5 and [0047], see also FIGs. 1-4 and [0020]-[0022]), and 
the acquisition of the second sensor information stops and the first sensor information out of the set range (the acquisition of the second sensor information in the active mode in 510 stops in 502 and the first sensor information out of the set range corresponding to detecting a stimulus in 506, in 508; FIG. 5, [0044], and [0047], see also FIGs. 1-4 and [0019]-[0022]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Balan to include: the features taught by Rabii, such that Balan as modified teaches: the acquisition of the second sensor information starts in response to the positional information calculated using the first sensor information having entered the set range (acquisition, first and second sensor information, positional information calculated, and set range taught by Balan combined with acquisition, first and second sensor information,  and set range taught by Rabii; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), and the acquisition of the second sensor information stops in response to the positional information calculated using the first sensor information having got out of the set range (acquisition, first and second sensor information, positional information calculated, and set range taught by Balan combined with acquisition, first and second sensor information, and set range taught by Rabbi; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), to reduce power consumption.

	Regarding claim 5, Balan teaches:
The information processing apparatus according to claim 3, wherein 
a period during which the second sensor information is obtained by the positional information calculation process using the second sensor information and a period during which the first sensor information is obtained by the positional information calculation process using the first sensor information (a period during which the second sensor information (optical sensor 18 camera information) is obtained by the positional information (x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data) calculation process using the second sensor information (optical sensor 18 camera information) and a period during which the first sensor information (inertial measurement unit 44 information) is obtained by the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculation process using the first sensor information (inertial measurement unit 44 information); FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0058], and [0061], see also [0051]).  
	However, it is noted that Balan does not teach:
a period during which the second sensor information is obtained by the positional information calculation process using the second sensor information is shorter than a period during which the first sensor information is obtained by the positional information calculation process using the first sensor information.
	Rabii teaches:
a period during which second sensor information is obtained is shorter than a period during which first sensor information is obtained (a period during which second sensor information is obtained during an active mode in 510 is shorter than a period during which first sensor information is obtained during an active mode in 504 and 506 where a period during which a stimulus is not detected in 506 is longer than a period during which second sensor information is obtained during an active mode in 510; see FIG. 5 and [0045]-[0047], see also FIGs. 1-4 and [0019]-[0022]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Balan to include: the features taught by Rabii, such that Balan as modified teaches: a period during which the second sensor information is obtained by the positional information calculation process using the second sensor information is shorter than a period during which the first sensor information is obtained by the positional information calculation process using the first sensor information (periods, first and second sensor information, and positional information calculation processes taught by Balan combined with periods and first and second sensor information taught by Rabii; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), to reduce power consumption.

	Regarding claim 6, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 5, wherein 
an acquisition frequency of the second sensor information increases in response to the positional information calculated using the first sensor information having entered the set range (Balan: an acquisition frequency of the second sensor information (optical sensor 18 camera information) and the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the first sensor information (inertial measurement unit 44 information) having entered the set range (corresponding to a field of view of the user); FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0058], [0060], and [0061], see also [0051]-[0053]; Rabii: an acquisition frequency of second sensor information in an active mode 510 increases (increases to an acquisition frequency) in response to first sensor information having entered a set range (set range corresponding to detecting a stimulus in 506); FIG. 5, [0044], and [0047], see also FIGs. 1-4 and [0019]-[0022]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), and 
the acquisition frequency of the second sensor information decreases in response to the positional information calculated using the first sensor information having got out of the set range (Balan: the acquisition frequency of the second sensor information (optical sensor 18 camera information) and the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) calculated using the first sensor information (inertial measurement unit 44 information) having got out of the set range (corresponding to a field of view of the user); FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0058], [0060], and [0061], see also [0051]-[0053]; Rabii: an acquisition frequency of second sensor information in an active mode in 510 decreases (decreases from an acquisition frequency) in 502 and the first sensor information out of the set range (set range corresponding to detecting a stimulus in 506, in 508); FIG. 5, [0044], and [0047], see also FIGs. 1-4 and [0019]-[0022]; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).  

	Regarding claim 7, Balan teaches:
The information processing apparatus according to claim 1, wherein 
the process of calculating the positional information of the operator using the second sensor information consumes an amount of power and the process of calculating the positional information of the operator using the first sensor information (the process of calculating the positional information (x, y, and z position data of the x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user) using the second sensor information (optical sensor 18 camera information) consumers an amount of power and the process of calculating the positional information (pitch, yaw, and roll orientation data of the x, y, and z position and pitch, yaw, and roll orientation data) using the first sensor information (inertial measurement unit 44 information); FIGs. 1 and 6-9, [0023], [0025], [0027], [0045], [0058], and [0061]).
	However, it is noted that Balan does not teach:
the process of calculating the positional information of the operator using the second sensor information consumes a larger amount of power compared with the process of calculating the positional information of the operator using the first sensor information.
	Rabii teaches:
second sensor information consumes a larger amount of power compared with first sensor information (FIGs. 1 and 5, [0019], and [0043], see also FIGs. 2-4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Balan to include: the features taught by Rabii, such that Balan as modified teaches: the process of calculating the positional information of the operator using the second sensor information consumes a larger amount of power compared with the process of calculating the positional information of the operator using the first sensor information (processes of calculating, positional information, operator, first and second sensor information, and amount of power, taught by Balan combined with first and second sensor information and amount of power taught by Rabii; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use), to reduce power consumption.


	Regarding claim 9, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 7, wherein 
the first sensor is an inertial measurement unit (IMU) and the second sensor is an image sensor, the first sensor is an IMU and the second sensor is a magnetic sensor, or the first sensor is a magnetic sensor and the second sensor is an image sensor (Balan: the first sensor 44 is an inertial measurement unit (IMU) and the second sensor 18 is an image sensor (camera) or the first sensor 44 is a magnetic sensor and the second sensor 18 is an image sensor (camera); FIGs. 1 and 7, [0023], and [0045]).  

	Regarding claim 10, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 9, wherein
the first sensor and the second sensor are attached to a part of a user's body or an object in contact with the part (Balan: the first sensor 44 and the second sensor 18 are attached to a part of a user’s body (a user’s finger and head, respectively); FIGs. 1 and 6-8, [0021], [0023], and [0045]).  

	Regarding claim 11, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 10, wherein 
the operator is an attachment portion of the first sensor or the second sensor or a portion other than the attachment portion on the user's body or on the object (Balan: the operator (finger of the user) is an attachment portion of the first sensor 44; FIG. 7 and [0045] (“Controller 40 can include… IMU 44…. Controller 40 can also include an elastic finger loop (for holding the device)”), see also FIGs. 6 and 8).
	Regarding claim 12, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 10, wherein 
the set range corresponds to a field of view of the user (Balan: FIGs. 8 and 9 and [0060], see also [0058] and [0061]).

	Regarding claim 13, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 12, further comprising:
a display control unit configured to control display of a virtual object by a display on a basis of the positional information of the operator (Balan: a display control unit (unit that performs the claimed control) configured to control display of a virtual object by a display 12 on a basis of the positional information (x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user); FIGs. 1-9, [0020]-[0022], [0043]-[0045], and [0049], see also FIG. 8, [0002], and [0052]),
wherein the display is configured to display the virtual object in the field of view of the user (Balan: wherein the display 12 is configured to display the virtual object in the field of view of the user; [0021] and [0022], see also FIG. 8 and [0052]), and 
wherein the display control unit is implemented via at least one processor (Balan: wherein the display control unit (unit that performs the claimed control) is implemented via at least one processor (i.e., of HMD 10); see [0030], [0036], [0045], and [0052]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of Rabii, in further view of Stafford et al. in US 2015/0258431 A1 (hereinafter Stafford).

Note: inertial measurement unit (IMU) 44 appears to be mislabeled as “Internal Measurement Unit (IMU)” in FIG. 7 of Balan.  See [0024] and [0045].
Also, display screen 1722 in FIG. 17 appears to be misidentified as element 1122 in [0208] of Stafford.  See [0214].

Regarding claim 14, Balan as modified by Rabii teaches:
The information processing apparatus according to claim 13, wherein the display control unit superimposes and displays the virtual object by controlling the display unit on a basis of the positional information of the operator (Balan: wherein the display control unit (unit that performs the claimed control) superimposes and displays the virtual object by controlling the display unit 12 on a basis of the positional information (x, y, and z position and pitch, yaw, and roll orientation data) of the operator (finger of the user); FIGs. 1-9, [0020]-[0022], [0043]-[0045], and [0049], see also [0002]).  
	However, it is noted that Balan as modified by Rabii does not teach:
wherein the display control unit superimposes and displays the virtual object on the operator by controlling the display unit on a basis of the positional information of the operator.
	Stafford teaches:
wherein a display control unit superimposes and displays a virtual object on an operator by controlling a display unit on a basis of positional information of the operator (wherein a display control unit superimposes and displays a virtual object 1812 on an operator (hand of a user) by controlling a display unit 1722 on a basis of positional information of the operator (hand of a user); FIGs. 17 and 18B, [0208], [0214], and [0229]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus taught by Balan as modified by Rabii to include: the features taught by Stafford, such that Balan as modified teaches: wherein the display control unit superimposes and displays the virtual object on the operator by controlling the display unit on a basis of the positional information of the operator (display control unit, virtual object, operator, display unit, and positional information taught by Balan as modified combined with the display control unit, virtual object, operator, display unit, and positional information taught by Stafford) to display a virtual object on an operator corresponding to positional information of the operator.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/28/2022B